 
Mutual settlement agreement


THIS MUTUAL SETTLEMENT AGREEMENT CONTAINS
A COVENANT OF CONFIDENTIALITY


This Mutual Settlement Agreement is entered into and effective the 9th  day of
May 2009 by and between Phyllis Bell (“Bell”); Paul Aelmore, (“Aelmore”); St.
Joseph, Inc. (“St. Joseph”), Gerald McIlhargey (“McIlhargey”), individually and
as President and CEO of St. Joseph; Kenneth L. Johnson (“Johnson”), individually
and as Secretary, Treasurer and Director of St. Joseph; Bruce Schreiner
(“Schreiner”), individually and as Director of St. Joseph; Donald Ford (“Ford”),
individually and as Director of St. Joseph; and Maureen O’Brien (“O’Brien”),
individually and as Director of St. Joseph.


This Mutual Settlement Agreement is the result of the Civil Action filed by Bell
and Aelmore in the United States District Court for the Northern District of
Oklahoma identified as case number 08-CV-470 (the “Suit”).  The Suit was filed
claiming breach of contract and failure to pay dividends.  The terms of this
Mutual Settlement Agreement are as follows:


I. PAYMENTS


1.            St. Joseph will agree to pay to all Preferred A shareholders,
collectively, the sum of approximately $2,700 per month, retroactive to January
1, 2009,  until such time as the entire amount owed ($117,312.00) is retired.


2.           Monthly payments will be made pro rata to all Preferred A
shareholders entitled to payment.  Specific monthly payments will be made to
Bell and Aelmore as follows:  Bell - $2,295.00 and Aelmore - $176.50.


3.           St. Joseph shall tender the sum of eleven thousand, four hundred
seventy-five dollars ($11,475.00) to Bell by way of check(s) or draft(s) payable
to Phyllis Bell and Richardson, Richardson & Boudreaux, 6450 South Lewis, Suite
300, Tulsa, Oklahoma 74136, within ten (10) days of the effective date of this
Mutual Settlement Agreement.  Regular monthly payments in the amount of two
thousand two hundred ninety-five dollars ($2,295.00) will be paid to Bell and
Richardson, Richardson & Boudreaux, 6450 South Lewis, Suite 300, Tulsa, Oklahoma
74136, on the first day of each month thereafter until the amount due is fully
paid beginning June 1, 2009.
 
 
 

--------------------------------------------------------------------------------

 
 
MUTUAL SETTLEMENT AGREEMENT
PAGE 2

 
4.           A promissory note issued in favor of Bell and signed by St. Joseph
shall accompany this executed agreement.


5.           St. Joseph shall tender the sum of eight hundred eighty-two dollars
and fifty cents ($882.50) to Aelmore by way of check(s) or draft(s) payable to
Paul Aelmore and Richardson, Richardson & Boudreaux, 6450 South Lewis, Suite
300, Tulsa, Oklahoma 74136,  within ten (10) days of the effective date of this
Mutual Settlement Agreement.   Regular monthly payments will be made to Aelmore
and Richardson, Richardson & Boudreaux, 6450 South Lewis, Suite 300, Tulsa,
Oklahoma 74136, in the amount of one hundred seventy-six dollars and fifty cents
($176.50) on the first day of each month thereafter until the amount due is
fully paid beginning June 1, 2009.


6.           A promissory note issued in favor of Aelmore and signed by St.
Joseph shall accompany this executed agreement.


7.           The payments required herein are for dividend payments due only.


II. ADDITIONAL TERMS


8.           Exclusive Authority to Settle.  Bell and Aelmore represent and
warrant that they are aware of no other persons or entities who or which may be
entitled to receive any portion of any recovery or any of the proceeds of the
settlement under applicable Oklahoma statutes or otherwise, based upon the
claims asserted in the Suit.  Bell and Aelmore represent and warrant they have
the authority to pursue the claims in the Suit and that such authority or right
has not been assigned or otherwise transferred or conveyed to any other person
or entity, and that they also have the sole and exclusive authority to
compromise the claims addressed herein and to execute this Mutual Settlement
Agreement.
 
 
Page 2 of 7

--------------------------------------------------------------------------------

 
 
MUTUAL SETTLEMENT AGREEMENT
PAGE 3
 
 
9.           Dismissal Without Prejudice.  Bell and Aelmore will file a
Stipulation of Dismissal without Prejudice as to all claims in the Suit within
ten (10) days of the effective date of this Mutual Settlement Agreement.  Bell
and Aelmore agree that this Suit will not be re-filed until and unless St.
Joseph fails to make payment as outlined above for a period of not less than
sixty (60) days.


10.           Certain Other Claims.  Bell and Aelmore agree that no other causes
of action for failure to pay the above amounts will be filed until and unless
St. Joseph fails to make payment as outlined above for a period of not less than
sixty (60) days.


11.           Release.  Bell and Aelmore, in consideration of the sums
identified in Paragraph 2 above, to be paid by St. Joseph, the sufficiency of
which is hereby acknowledged by Bell and Aelmore, individually and on behalf of
their heirs, administrators, representatives, and assigns, shall, upon receipt
of the final payment of the debt identified in Paragraph 1 above, release,
remise, and forever discharge St. Joseph, McIlhargey, Johnson, Schreiner, Ford,
and O’Brien, their respective heirs, employees, agents, affiliates, parents,
subsidiaries, officers, directors, shareholders, successors, assigns, legal
representatives, insurers, and administrators from any and all claims asserted
or which might have been asserted against St. Joseph, McIlhargey, Johnson,
Schreiner, Ford, and O’Brien in the Suit.
 
 
Page 3 of 7

--------------------------------------------------------------------------------

 
 
MUTUAL SETTLEMENT AGREEMENT
PAGE 4
 
 
The Release is meant to fully and finally settle and terminate all controversies
among Bell, Aelmore, St. Joseph, McIlhargey, Johnson, Schreiner, Ford, and
O’Brien in the Suit.  Bell and Aelmore shall covenant and agree not to commence
or assist with respect to any other litigation or claim against St. Joseph,
McIlhargey, Johnson, Schreiner, Ford, and O’Brien, concerning the matters
referenced herein that gave rise to the Suit.  The Release shall be
irrevocable.  Bell and Aelmore agree that no fact, event, or transaction
occurring before the date of this Mutual Settlement Agreement, which is
currently unknown, but which may hereafter become known, shall affect the final
nature of this Mutual Settlement Agreement except for non-payment by St. Joseph,
as set forth herein, of the above-mentioned payments.


12.           Statutory Limitations on Payment of Dividends. BELL and AELMORE
acknowledge and recognize that as a Colorado corporation, ST. JOSEPH is subject
to restrictions on the payment of dividends imposed by Colorado law. In
particular, Section 7-106-401 of the Colorado Revised Statutes generally
prohibits the payment of dividends if, after giving effect to such payment, a
company would be unable to pay its debts as they become due in the due course of
business or if the company’’s total assets would be less than the sum of its
total liabilities plus any amount that would needed to satisfy any preferential
rights on dissolution. BELL and AELMORE further acknowledge that in the event
ST. JOSEPH is barred by Colorado law from making any payment required by this
Agreement at the time required herein, ST. JOSEPH shall not be default of this
Agreement so long as ST. JOSEPH promptly remits payment at such time as ST.
JOSEPH may legally do so.
 
 
Page 4 of 7

--------------------------------------------------------------------------------

 
 
MUTUAL SETTLEMENT AGREEMENT
PAGE 5

 
13.           Attorney Fees and Costs.  Bell, Aelmore, St. Joseph, McIlhargey,
Johnson, Schreiner, Ford, and O’Brien understand, acknowledge, and agree that
they will each be responsible for their own respective attorney fees and costs
of the Suit, and all other costs and expenses relating to the controversy among
the parties.


14.           Representations and Warranties.  Bell and Aelmore hereby declare,
represent, and warrant that no promise, inducement, or representation has been
made to them by St. Joseph, their respective counsel, or anyone else acting on
behalf of St. Joseph, to induce this Mutual Settlement Agreement, save only
those promises which are expressly set forth in this Mutual Settlement
Agreement.  Bell and Aelmore are represented by the Richardson Law Firm and have
obtained the advice and counsel of their attorney in entering into this Mutual
Settlement Agreement.  St. Joseph, McIlhargey, Johnson, Schreiner, Ford, and
O’Brien are represented by the law firm of Robinett & Murphy and have obtained
the advice and counsel of their attorneys in entering into this Mutual
Settlement Agreement.  Bell, Aelmore, St. Joseph, McIlhargey, Johnson,
Schreiner, Ford, and O’Brien  state that they have not been coerced or forced to
settle the claims through economic duress or otherwise, but do so voluntarily
because they believe the settlement is reasonable and to avoid the risks and
uncertainties of future litigation.
 
 
Page 5 of 7

--------------------------------------------------------------------------------

 
 
MUTUAL SETTLEMENT AGREEMENT
PAGE 6
 
 
15.           Integration.  Bell, Aelmore, St. Joseph, McIlhargey, Johnson,
Schreiner, Ford, and O’Brien agree that with respect to the subject matter of
this Mutual Settlement Agreement, this Mutual Settlement Agreement embodies the
entire understanding and contract between the parties, and supersedes all prior
understandings and contracts, verbal or written, and/or any offers and
acceptances of such offers (whether or not valid, binding, or enforceable) made
by any party to the other; and further that there are no understandings,
contracts, agreements, outstanding offers, restrictions, representations, or
warranties between the parties relating to the subject matter hereof other than
those set forth herein.


16.           No Admission of Liability.  It is expressly understood and agreed
that this Mutual Settlement Agreement and the consideration called for hereunder
are given solely as a compromise to avoid the expense and inconvenience of the
Suit and to terminate the Suit. Bell, Aelmore, St. Joseph, McIlhargey, Johnson,
Schreiner, Ford, and O’Brien agree that this instrument is not intended to be
and shall not be construed as an admission of liability on the part of any
party.


III. GENERAL PROVISIONS


17.           Taxes.  Bell and Aelmore acknowledge that they are solely
responsible for the payment of all taxes, if any, which may be due based on
receipt of the payments consideration set forth herein, and that there are no
representations being made as to the tax consequences to Bell and Aelmore  of
receipt of the consideration set forth herein.
 

 
[The remainder of this page is intentionally left blank]
 
 
Page 6 of 7

--------------------------------------------------------------------------------

 
 
MUTUAL SETTLEMENT AGREEMENT
PAGE 7
 
 
/s/ Phyllis Bell
 
/s/ Paul O. Aelmore
 
Phyllis Bell
 
Paul Aelmore
                                         
/s/ Gerald McIlhargey
 
/s/ Gerald McIlhargey
 
St. Joseph
 
Gerald McIlhargey
 
by: Gerald McIlhargey, President and CEO
                                     
/s/ Kenneth Johnson
 
/s/ Bruce Schreiner
 
Kenneth Johnson
 
Bruce Schreiner
                                         
/s/ Donal K. Ford
 
/s/ Maureen O’Brien
 
Donald Ford
 
Maureen O’Brien
 

 
 
 
Page 7 of 7

--------------------------------------------------------------------------------

 